TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 6, 2014



                                     NO. 03-11-00072-CV




        Appellants, State of Texas’ Agencies and Institutions of Higher Learning;
     Office of Public Utility Counsel; Steering Committee of Cities Served by Oncor;
      Oncor Electric Delivery Company, LLC; Alliance of TXU/Oncor Customers;
    Texas Industrial Energy Consumers; CenterPoint Energy Houston Electric, LLC//
                  Cross-Appellant, Public Utility Commission of Texas

                                                v.

     Appellees, Public Utility Commission of Texas; Office of Public Utility Counsel;
 Steering Committee of Cities Served by Oncor; Oncor Electric Delivery Company, LLC;
        Alliance of TXU/Oncor Customers; Texas Industrial Energy Consumers//
      Cross-Appellees, State of Texas’ Agencies and Institutions of Higher Learning;
 Steering Committee of Cities Served by Oncor; Oncor Electric Delivery Company, LLC;
                            Alliance of TXU/Oncor Customers




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                    JUSTICE HENSON, NOT PARTICIPATING
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 10, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the district court’s judgment on the issues of

(1) the university discount; (2) franchise-fee expenses; (3) “lead days” for the franchise-tax
component of cash working capital; and (4) federal income-tax expense, and we remand these

issues to the Commission for further proceedings consistent with this opinion. We affirm the

district court’s judgment in all other respects. Each party shall pay the costs of appeal incurred

by that party, both in this Court and the court below.